DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 25 2021 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the claim rejections under 35 U.S.C. § 102 & 103 over the prior art (Of Record), the examiner respectfully disagrees. More specifically the applicant argues amended independent claim1 including the claim feature of “transmitting, when operating in a multiple link communication system, information identifying a communication constraint to cause the communication constraint to be enforced by a transmission/reception point of the multiple link communication system” is not disclosed in the teachings of Ng (Of Record). However the examiner respectfully disagrees. 

Ng discloses transmitting, when operating in a multiple link communication system (see Fig. 11 i.e., multiple link communication system between UE and TP1 & TP2 & Para’s [0085-0087] i.e., inter-eNB CoMP JT operation & [0088] i.e., number of TPs involved in the inter-eNB CoMP JT operation). Therefore the teachings of Ng discloses the UE operating in a multiple link communication system using CoMP operation between multiple transmission/reception points of the multiple link communication system (see Fig. 11 & Para’s [0085-0088] i.e., inter-eNB CoMP JT operation). 
see Para [0088] i.e., Thus, the number N that can be handled by the UE can be signaled as a part of the UE capability signaling to the network & [0127] i.e., Accordingly, it may be necessary for all TPs involved in the inter-eNB CoMP JT to be informed about the UE capability)

“to cause the communication constraint to be enforced by a transmission/reception point of the multiple link communication system”, (see Fig. 11 i.e., TP1 & TP2 will enforce the communication constraint based on received UE capability & Para’s [0086] i.e., each TP can perform independent scheduling of PDSCH which is based on UE capability & [0088] i.e., It should be understood that the number of transmission modes implies the number of TPs involved in the inter-eNB CoMP JT operation and hence the maximum number of the DL assignments that can be expected by the UE. The total number of TPs, N, that participate in inter-eNB CoMP JT can be capped in order to limit the impact on UE complexity (i.e., “communication constraint”)…In certain embodiments, if the total number of transport blocks that can be handled by the UE (i.e., “communication constraint”) in a subframe is 2 as in 3GPP LTE Rel-8 to 11, then N=2…maximum number of the DL assignments will be scheduled (i.e., “enforced”) by the transmission/reception points based on the UE capability, [0127] i.e., Thus, the total number of transmission layers that a UE can receive for a resource block cannot exceed the UE capability & [0128]).



The applicant states on (Pg. 11 of the remarks), “In fact, NG does not discuss transmitting information identifying a communication constraint to cause the communication constraint to be enforced by a transmission/reception point of the multiple link communication system before the transmission of one or more DCIs”. The applicant further states that “NG fails to teach implementing a communication constraint at all let alone in this manner before the UE receives any DCIs”. However the examiner respectfully disagrees. Referring to (Para [0088]) of Ng, Ng discloses identifying a communication constraint which will be enforced by the transmission/reception points (Ng, see Fig. 11 i.e., TP1 & TP2) during the CoMP operation when scheduling DL assignments for the UE based on the communication constraint (Ng, see Para [0088] i.e., It should be understood that the number of transmission modes implies the number of TPs involved in the inter-eNB CoMP JT operation and hence the maximum number of the DL assignments that can be expected by the UE. The total number of TPs, N, that can participate in inter-eNB CoMP JT can be capped in order to limit the impact on UE complexity). Therefore Ng does teach implementing a communication constraint such as the number of TPs involved in the inter-eNB CoMP JT operation which is associated with the maximum number of the DL assignments that can see Para [0088]). For example a communication constraint is used in the DL assignments of the CoMP operation to limit the impact on UE complexity (see Para [0088]). Further evidence of a communication constraint is disclosed in Ng, (see Para [0088] i.e., In certain embodiments, if the total number of transport blocks that can be handled by the UE in a subframe is 2 as in 3GPP LTE Rel-8 to Rel-11, then N=2). The total number of transport blocks that can be handled by the UE in determining the number N, can be interpreted as a “communication constraint” which will be enforced by the transmission/reception points when scheduling DL assignments for the UE (Ng, see Para’s [0005], [0086] i.e., DL assignments where each TP can perform independent scheduling of PDSCH. As a result, each of the N TPs can independently construct Dynamic Control Information (DCI) containing the scheduling information for the PDSCH carrying its transport block & [0088]). A further example of enforcing a “communication constraint” by the transmission/reception point in the CoMP operation is also taught in Ng in (Para [0127] i.e., Thus, the total number of transmission layers that a UE can receive for a resource block cannot exceed the UE capability. Accordingly, it may be necessary for all TPs involved in the inter-eNB CoMP JT to be informed about the UE capability & [0128] i.e., sum of the transmission layers by the TPs for the resource blocks cannot exceed the UE capability). This is also another example of implementing a “communication constraint” for the UE of the multiple link communication system. 

Para [0088] i.e., “Thus, the number N that can be handled by the UE can be signaled as a part of the UE capability signaling to the network” & [0127] i.e., Accordingly, it may be necessary for all TPs involved in the inter-eNB CoMP JT to be information about the UE capability). Therefore the signaling of the UE capability to the network which includes information identifying a communication constraint (Ng, see Para’s [0088] & [0127-0128]) will occur before the transmission of one or more DCIs from the TPs, (Ng, see Para’s [0086] i.e., DCI containing the scheduling information for the PDSCH carrying its transport block & [0088]). This is because the DCI scheduling the DL assignment or PDSCH will be performed according to the communication constraint informed by the UE through the UE capability (Ng, see Para [0088] & [0127]). Therefore the communication constraint will be implemented by the TPs before the transmission of one or more DCIs based on initially signaling the UE capability to the network which includes information identifying a communication constraint (Ng, see Para’s [0088] & [0127-0128]) which is enforced by the transmission/reception point in the CoMP operation (see Para’s [0086], [0088], [0127] i.e., Thus, the total number of transmission layers that a UE can receive for a resource block cannot exceed the UE capability. Accordingly, it may be necessary for all TPs involved in the inter-eNB CoMP JT to be informed about the UE capability & [0128] i.e., the sum of the transmission layers by the TPs for the resource blocks cannot exceed the UE capability). Since the scheduling of the transmission from the TPs (Ng, see Fig. 11) is based on the DCI, (see Para’s [0005] & [0086]), and the scheduling of the transmission depends on meeting the UE capability (see Para’s [0087-0088] & [0127-0128]), the communication constraint will be enforced by the TPs before the transmission of one or more DCI’s.

In regards to the applicants arguments on (Pg. 11 of the remarks) regarding Ng does not further teach the claim features of “determining, based at least in part on the one or more DCI messages, whether a communication constraint is satisfied for the one or more downlink communications and determining a communication configuration for the one or more downlink communications based at least in part on whether the communication constraint is satisfied”, the examiner respectfully disagrees.     

Ng discloses determining, based at least in part on the one or more DCI messages (see Para’s [0005] i.e., DCI messages which include downlink (DL) assignments of the scheduled physical downlink shared channel (PDSCH) & [0086-0088]), whether a communication constraint is satisfied for the one or more downlink communications (see Para’s [0086-0088] i.e., communication constraint according to UE capability will be satisfied in the DL assignment scheduled according to DCI & [0127-0128]).  

and determining a communication configuration for the one or more downlink communications based at least in part on whether the communication constraint is satisfied (see Para’s [0086] i.e., scheduling of PDSCH (i.e., “communication configuration”) & [0088] i.e., the UE is configured so that only a maximum number of received DL assignments (i.e., PDSCH), that do not exceed UE capability (i.e., “communication constraint is satisfied”), is processed…In certain embodiments, if the total number of transport blocks that can be handled by the UE in a subframe is 2 as in 3GPP LTE Rel-8 to 11, then N=2). Therefore the scheduling of the DL assignments for the UE may be interpreted as a determined communication configuration scheduled by the TPs and determined by the UE when the communication constraint is satisfied or enforced according to the UE capability, (Ng, see Para’s [0088] & [0127]).  

For the reasons explained Ng does disclose the claim features argued by the applicant in claim 1. The same reasoning is applied to independent claims 28-30 which have included the same amendments as claim 1. For the reasons explained the rejections under 35 U.S.C. § 102 & 103 is maintained over the prior art (Of Record). 










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-4, 6-12, 19, 24-25, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng US (2014/0192734).

Regarding Claim 1, Ng discloses a method of wireless communication performed by a user equipment, comprising: transmitting, when operating in a multiple link communication system (see Fig. 11 i.e., multiple link communication system between UE and TP1 & TP2 & Para’s [0085-0087] i.e., inter-eNB CoMP JT operation & [0088] i.e., number of TPs involved in the inter-eNB CoMP JT operation), information identifying a communication constraint (see Para [0088] i.e., Thus, the number N that can be handled by the UE can be signaled as a part of the UE capability signaling to the network & [0127] i.e., Accordingly, it may be necessary for all TPs involved in the inter-eNB CoMP JT to be informed about the UE capability)

to cause the communication constraint to be enforced by a transmission/reception point of the multiple link communication system (see Fig. 11 i.e., TP1 & TP2 will enforce the communication constraint based on received UE capability & Para’s [0086] i.e., each TP can perform independent scheduling of PDSCH which is based on UE capability & [0088] i.e., It should be understood that the number of transmission modes implies the number of TPs involved in the inter-eNB CoMP JT operation and hence the maximum number of the DL assignments that can be expected by the UE. The total number of TPs, N, that participate in inter-eNB CoMP JT can be capped in order to limit the impact on UE complexity (i.e., “communication constraint”)…In certain embodiments, if the total number of transport blocks that can be handled by the UE (i.e., “communication constraint”) in a subframe is 2 as in 3GPP LTE Rel-8 to 11, then N=2…maximum number of the DL assignments will be scheduled (i.e., “enforced”) by the transmission/reception points based on the UE capability, [0127] i.e., Thus, the total number of transmission layers that a UE can receive for a resource block cannot exceed the UE capability & [0128])

receiving, in the multiple link communication system, one or more downlink control information (DCI) messages scheduling one or more downlink communications, (see Para [0005] i.e., Furthermore, the first CoMP eNB transmits the first set of DCI to the CoMP UE. The first set of DCI includes independent downlink (DL) assignments allowing the first CoMP eNB to perform independent scheduling of a physical downlink shared channel (PDSCH) associated with the first CoMP eNB. The method also includes that a second CoMP eNB of the two or more CoMP eNBs constructs a second set of DCI. The second set of DCI is independently constructed by the second CoMP eNB. Furthermore, the second CoMP eNB transmits the second set of DCI to the CoMP UE. The second set of DCI includes independent downlink (DL) assignments allowing the second CoMP eNB to perform independent scheduling of a physical downlink shared channel (PDSCH) associated with the second CoMP eNB). 

determining, based at least in part on the one or more DCI messages (see Para [0005] i.e., DCI messages which include downlink (DL) assignments of the scheduled physical downlink shared channel (PDSCH)), whether a communication constraint is satisfied for the one or more downlink communications; (see Para [0088] i.e., the number of transmissions modes implies the number of TPs involved in the inter-eNB CoMP JT operation and hence the maximum number of the DL assignments that can be expected by the UE (i.e., “communication constraint” satisfied). The total number of TPs, N, that participate in inter-eNB CoMP JT can be capped in order to limit the impact on UE complexity (i.e., “communication constraint” satisfied). In an embodiment, the number N can be a predetermined number in a specification (such as 2 or 3). In certain embodiments, if the total number of transport blocks that can be handled by the UE in a subframe is 2 as in 3GPP LTE Rel-8 to 11, then N=2 (i.e., “communication constraint” satisfied). In certain embodiments, N can also be dependent on the capability of the UE (such as that a certain UE can be capable of handling N=2 while a different UE can be capable of handling N=3)  (i.e., “communication constraint” satisfied). Thus, the number N that can be handled by the UE (i.e., “communication constraint” satisfied) can be signaled as a part of the UE capability signaling to the network). 

see Para [0088] i.e., the UE is configured so that only a number of received PDSCH, that do not exceed UE capability, is processed)

and receiving, in the multiple link communication system, the one or more downlink communications based at least in part on the communication configuration, (see Para’s [0005] i.e., PDSCH & [0088] i.e., the UE receives the multiple PDSCH until its maximum capability is reached).  

Regarding Claim 2, Ng discloses the method of claim 1, wherein the communication constraint is based at least in part on a quantity of the one or more downlink communications, (see Para [0088] i.e., It should be understood that the number of transmission modes implies the number of TPs involved in the inter-eNB CoMP JT operation and hence the maximum number (i.e., “quantity”) of the DL assignments that can be expected by the UE. The total number of TPs, N, that participate in inter-eNB CoMP JT can be capped in order to limit the impact on UE complexity).  

Regarding Claim 3, Ng discloses the method of claim 1, wherein the one or more downlink communications include at least one of: one or more physical downlink control channels, one or more physical downlink shared channels (see Para’s [0005] i.e., physical downlink shared channels (PDSCH) scheduled by CoMP eNBs through DCI  & [0088]), or one or more reference signals.  

Regarding Claim 4, Ng discloses the method of claim 1, wherein the communication constraint is satisfied based at least in part on time allocations for the one or more downlink communications completely overlapping (see Para’s [0088] & [0108] i.e., In certain embodiments, for inter-eNB JT, physical resource blocks (PRBs) can be allocated for example so that the PRBs allocations for the PDSCHs are independent PRB allocations. In at least some cases, PRBs for PDSCHs allocated by the TPs can be independently allocated and can be allowed to overlap in time and frequency, (such as with spatial multiplexing)) and a common demodulation reference signal pattern being used for the one or more downlink communications, (see Table 4 & Para’s [0108] i.e., To ensure sufficient channel estimation quality, DM-RS ports used by each TP for the overlapping resource blocks for PDSCH may not have the same port index…In certain embodiments, under independent PRB allocation, DM-RS port assignments for PDSCH can be coordinated beforehand among the CoMP eNBs & [0109] i.e., The DM-RS ports can be indicated in the DCI…Each DCI indicates that one of the transport blocks can be disabled and the new data indicator (NDI) indicates the DM-RS port as shown below in table 4). 

Regarding Claim 6, Ng discloses the method of claim 1, wherein the communication constraint is based at least in part on whether the downlink communications include a common transport block, (see Para’s [0084-0086], In certain embodiments, each of the N TPs can transmit a single transport block (TB) to the UE on the same carrier, [0088] i.e., In certain embodiments, if the total number of transport blocks that can be handled by the UE in a subframe is 2 as in 3GPP LTE Rel-8 to 11, then N=2 & [0108-0109])  

Regarding Claim 7, Ng discloses the method of claim 1, wherein a demodulation reference signal pattern parameter or a frequency domain resource assignment parameter is determined in connection with the one or more DCI messages. (see Table 4 & Para’s [0108] i.e., In at least some cases, PRBs for PDSCHs allocated by the TPs can be independently allocated and can be allowed to overlap in time and frequency…To ensure sufficient channel estimation quality, DM-RS ports used by each TP for the overlapping resource blocks for PDSCH may not have the same port index…In certain embodiments, under independent PRB allocation, DM-RS port assignments for PDSCH can be coordinated beforehand among the CoMP eNBs & [0109] i.e., The DM-RS ports can be indicated in the DCI). 
  

Regarding Claim 9, Ng discloses the method of claim 1, wherein the communication constraint is determined based at least in part on a channel quantity parameter (see Para’s [0005] i.e., DL assignment of PDSCH & [0088] i.e., the number of TPs involved in the inter-eNB CoMP JT operation and hence the maximum number of the DL assignments that can be expected by the UE… The total number of TPs, N, that participate in inter-eNB CoMP JT can be capped in order to limit the impact on UE complexity) or a channel quality parameter. 
 
see Para’s [0127] i.e., the maximum number of transmission layers that can be assigned by the TP to a UE), a carrier aggregation mode of the user equipment, a demodulation reference signal processing configuration (see Para’s [0108-0109] i.e., DM-RS port assignments for PDSCH), a demodulation reference signal bundling configuration, a soft combining configuration, or a downlink communication timing configuration, (see Para [0108] i.e., In certain embodiments, for inter-eNB JT, physical resource blocks (PRBs) can be allocated for example so that the PRBs allocations for the PDSCHs are independent PRB allocations. In at least some cases, PRBs for PDSCHs allocated by the TPs can be independently allocated and can be allowed to overlap in time and frequency, (such as with spatial multiplexing).   

Regarding Claim 11, Ng discloses the method of claim 1, wherein the one or more downlink communications are received in accordance with a common allocation based at least in part on the communication configuration, (see Para [0108] i.e., the PRBs of the PDSCHs may be overlapping as indicated by the DCI and thus have a common allocation based on the communication configuration)
  
Regarding Claim 12, Ng discloses the method of claim 1, wherein a plurality of allocations associated with the one or more downlink communications are associated with a common component carrier (see Para [0108] i.e., PRBs for PDSCHs allocated by the TPs can be independently allocated and can be allowed to overlap in time and frequency), and wherein a common physical resource group grid is used for the plurality of allocations based at least in part on the communication configuration, (see Para’s [0005] i.e., DCI & [0108-0109] i.e., it is implicit that if the DCI indicates the PRB overlapping, it is indicating the physical resource group grid where the allocations are located),

Regarding Claim 19, Ng discloses the method of claim 1, wherein the one or more downlink communications are received using a fully overlapping time domain allocation or a fully disjoint time domain allocation based at least in part on the communication configuration, (see Para [0108] i.e., for inter-eNB CoMP JT, physical resource blocks (PRBs) can be allocated for example so that the PRBs allocations for the PDSCHs are independent PRB allocations. In at least some cases, PRBs for PDSCHs allocated by the TPs can be independently allocated and can be allowed to overlap in time and frequency, (such as with spatial multiplexing). The overlap can be partial, which relaxes the scheduling restriction in terms of time/frequency resources for each TP. To ensure sufficient channel estimation quality, DM-RS ports used by each TP for the overlapping resource blocks for PDSCH may not have the same port index such that the DM-RS ports for two different TPs are orthogonal). In certain embodiments, under independent PRB allocation, DM-RS port assignments for PDSCH can be coordinated beforehand among the CoMP eNBs. Thus, independent PRB allocation can be beneficial when, for example the primary CoMP eNB is only able to transmit with low rank (such as a lower rank than what the UE is capable of receiving) most of the time due to poor channel conditions. Furthermore, with the additional allocation of overlapping resources from the secondary CoMP eNBs, the UE throughput can be increased).  

Regarding Claim 24, Ng discloses the method of claim 1, wherein the multiple link communication system is a multiple beam communication system or a multiple transmission/reception point communication system, (Ng see Para’s [0005] i.e., inter-eNodeB (eNB) CoMP joint transmission between a CoMP UE and two or more CoMP eNBs is disclosed & [0088])  

Regarding Claim 25, Ng discloses the method of claim 1, wherein the one or more DCI messages associated with the one or more downlink communications may be associated with one or more bandwidth parts (see Para’s [0005] i.e., DCI includes DL assignment, [0108] i.e., physical resource blocks (PRBs) (i.e., “bandwidth parts”) allocations for the PDSCHs) of one or more component carriers, (see Para [0062] i.e., a TP in the CoMP transmission can independently schedule and transmit downlink shared channel (DL-SCH) data to a UE on the same carrier frequency, [0084-0087] i.e., TPs can transmit a transport block (TB) to the UE on a carrier…each transport block can be carried by a PDSCH). 

Regarding Claim 27, Ng discloses the method of claim 1, wherein information identifying a user equipment capability is provided to identify the communication constraint and a communication scenario under which the communication constraint is to be satisfied, (see Para [0088] i.e., the total number of TPs, N, that participate in inter-eNB CoMP JT can be capped in order to limit the impact on UE complexity (i.e., “communication scenario”)…Thus, the number N that can be handled by the UE can be signaled as a part of the UE capability signaling to the network & [0127-0128] i.e., all TPs involved in the inter-eNB CoMP JT are to be informed about the UE capability e.g., maximum number of transmission layers)  

and wherein the communication constraint is indicated to be enforced for the one or more DCI messages, (see Para’s [0005] i.e., DCI includes downlink assignments for scheduling of the PDSCH by the CoMP eNB & [0088] i.e., the number of TPs involved in the inter-eNB CoMP JT operation and hence the maximum number of the DL assignments that can be expected by the UE. The total number of TPs, N, that participate in inter-eNB CoMP JT can be capped in order to limit the impact on UE complexity). 

Regarding Claim 28, Ng discloses a user equipment (see Fig. 3 & Para’s [0043-0045]) for wireless communication, comprising: a memory (see Fig. 3, 360 & Para’s [0043-0050]); and one or more processors (see Fig. 3, 340 & Para’s [0043-0050]) operatively coupled to the memory (see Fig. 3, 360 & Para’s [0043-0050]), the memory (see Fig. 3, 360 & Para’s [0043-0050]) and the one or more processors (see Fig. 3, 340 & Para’s [0043-0050]) configured to: transmit, when operating in a multiple link communication system (see Fig. 11 i.e., multiple link communication system between UE and TP1 & TP2 & Para’s [0085-0087] i.e., inter-eNB CoMP JT operation & [0088] i.e., number of TPs involved in the inter-eNB CoMP JT operation), information identifying a see Para [0088] i.e., Thus, the number N that can be handled by the UE can be signaled as a part of the UE capability signaling to the network & [0127] i.e., Accordingly, it may be necessary for all TPs involved in the inter-eNB CoMP JT to be informed about the UE capability)

to cause the communication constraint to be enforced by a transmission/reception point of the multiple link communication system (see Fig. 11 i.e., TP1 & TP2 will enforce the communication constraint based on received UE capability & Para’s [0086] i.e., each TP can perform independent scheduling of PDSCH which is based on UE capability & [0088] i.e., It should be understood that the number of transmission modes implies the number of TPs involved in the inter-eNB CoMP JT operation and hence the maximum number of the DL assignments that can be expected by the UE. The total number of TPs, N, that participate in inter-eNB CoMP JT can be capped in order to limit the impact on UE complexity (i.e., “communication constraint”)…In certain embodiments, if the total number of transport blocks that can be handled by the UE (i.e., “communication constraint”) in a subframe is 2 as in 3GPP LTE Rel-8 to 11, then N=2…maximum number of the DL assignments will be scheduled (i.e., “enforced”) by the transmission/reception points based on the UE capability, [0127] i.e., Thus, the total number of transmission layers that a UE can receive for a resource block cannot exceed the UE capability & [0128])

receive, in the multiple link communication system, one or more downlink control information (DCI) messages scheduling one or more downlink communications, (see Para [0005] i.e., Furthermore, the first CoMP eNB transmits the first set of DCI to the CoMP UE. The first set of DCI includes independent downlink (DL) assignments allowing the first CoMP eNB to perform independent scheduling of a physical downlink shared channel (PDSCH) associated with the first CoMP eNB. The method also includes that a second CoMP eNB of the two or more CoMP eNBs constructs a second set of DCI. The second set of DCI is independently constructed by the second CoMP eNB. Furthermore, the second CoMP eNB transmits the second set of DCI to the CoMP UE. The second set of DCI includes independent downlink (DL) assignments allowing the second CoMP eNB to perform independent scheduling of a physical downlink shared channel (PDSCH) associated with the second CoMP eNB). 

determine, based at least in part on the one or more DCI messages (see Para [0005] i.e., DCI messages which include downlink (DL) assignments of the scheduled physical downlink shared channel (PDSCH)), whether a communication constraint is satisfied for the one or more downlink communications; (see Para [0088] i.e., the number of transmissions modes implies the number of TPs involved in the inter-eNB CoMP JT operation and hence the maximum number of the DL assignments that can be expected by the UE (i.e., “communication constraint” satisfied). The total number of TPs, N, that participate in inter-eNB CoMP JT can be capped in order to limit the impact on UE complexity (i.e., “communication constraint” satisfied). In an embodiment, the number N can be a predetermined number in a specification (such as 2 or 3). In certain embodiments, if the total number of transport blocks that can be handled by the UE in a subframe is 2 as in 3GPP LTE Rel-8 to 11, then N=2 (i.e., “communication constraint” satisfied). In certain embodiments, N can also be dependent on the capability of the UE (such as that a certain UE can be capable of handling N=2 while a different UE can be capable of handling N=3)  (i.e., “communication constraint” satisfied). Thus, the number N that can be handled by the UE (i.e., “communication constraint” satisfied) can be signaled as a part of the UE capability signaling to the network). 

determine a communication configuration for the one or more downlink communications based at least in part on whether the communication constraint is satisfied; (see Para [0088] i.e., the UE is configured so that only a number of received PDSCH, that do not exceed UE capability, is processed)

 and receive, in the multiple link communication system, the one or more downlink communications based at least in part on the communication configuration, (see Para’s [0005] i.e., PDSCH & [0088] i.e., the UE receives the multiple PDSCH until its maximum capability is reached).  

Regarding Claim 29, Ng discloses a non-transitory computer-readable medium (see Para [0144] i.e., non-transitory computer readable medium) storing one or more instructions (see Para [0144]) for wireless communication, the one or more instructions (see Para [0144]) comprising: one or more instructions (see Para [0144]) that, when executed by one or more processors (see Fig. 3, 340) of a user equipment (see Fig. 3), see Fig. 3, 340) to: transmit, when operating in a multiple link communication system (see Fig. 11 i.e., multiple link communication system between UE and TP1 & TP2 & Para’s [0085-0087] i.e., inter-eNB CoMP JT operation & [0088] i.e., number of TPs involved in the inter-eNB CoMP JT operation), information identifying a communication constraint (see Para [0088] i.e., Thus, the number N that can be handled by the UE can be signaled as a part of the UE capability signaling to the network & [0127] i.e., Accordingly, it may be necessary for all TPs involved in the inter-eNB CoMP JT to be informed about the UE capability)

to cause the communication constraint to be enforced by a transmission/reception point of the multiple link communication system (see Fig. 11 i.e., TP1 & TP2 will enforce the communication constraint based on received UE capability & Para’s [0086] i.e., each TP can perform independent scheduling of PDSCH which is based on UE capability & [0088] i.e., It should be understood that the number of transmission modes implies the number of TPs involved in the inter-eNB CoMP JT operation and hence the maximum number of the DL assignments that can be expected by the UE. The total number of TPs, N, that participate in inter-eNB CoMP JT can be capped in order to limit the impact on UE complexity (i.e., “communication constraint”)…In certain embodiments, if the total number of transport blocks that can be handled by the UE (i.e., “communication constraint”) in a subframe is 2 as in 3GPP LTE Rel-8 to 11, then N=2…maximum number of the DL assignments will be scheduled (i.e., “enforced”) by the transmission/reception points based on the UE capability, [0127] i.e., Thus, the total number of transmission layers that a UE can receive for a resource block cannot exceed the UE capability & [0128])

receive, in the multiple link communication system, one or more downlink control information (DCI) messages scheduling one or more downlink communications; (see Para [0005] i.e., Furthermore, the first CoMP eNB transmits the first set of DCI to the CoMP UE. The first set of DCI includes independent downlink (DL) assignments allowing the first CoMP eNB to perform independent scheduling of a physical downlink shared channel (PDSCH) associated with the first CoMP eNB. The method also includes that a second CoMP eNB of the two or more CoMP eNBs constructs a second set of DCI. The second set of DCI is independently constructed by the second CoMP eNB. Furthermore, the second CoMP eNB transmits the second set of DCI to the CoMP UE. The second set of DCI includes independent downlink (DL) assignments allowing the second CoMP eNB to perform independent scheduling of a physical downlink shared channel (PDSCH) associated with the second CoMP eNB). 

determine, based at least in part on the one or more DCI messages (see Para [0005] i.e., DCI messages which include downlink (DL) assignments of the scheduled physical downlink shared channel (PDSCH)), whether a communication constraint is satisfied for the one or more downlink communications; (see Para [0088] i.e., the number of transmissions modes implies the number of TPs involved in the inter-eNB CoMP JT operation and hence the maximum number of the DL assignments that can be expected by the UE (i.e., “communication constraint” satisfied). The total number of TPs, N, that participate in inter-eNB CoMP JT can be capped in order to limit the impact on UE complexity (i.e., “communication constraint” satisfied). In an embodiment, the number N can be a predetermined number in a specification (such as 2 or 3). In certain embodiments, if the total number of transport blocks that can be handled by the UE in a subframe is 2 as in 3GPP LTE Rel-8 to 11, then N=2 (i.e., “communication constraint” satisfied). In certain embodiments, N can also be dependent on the capability of the UE (such as that a certain UE can be capable of handling N=2 while a different UE can be capable of handling N=3) (i.e., “communication constraint” satisfied). Thus, the number N that can be handled by the UE (i.e., “communication constraint” satisfied) can be signaled as a part of the UE capability signaling to the network). 

determine a communication configuration for the one or more downlink communications based at least in part on whether the communication constraint is satisfied; (see Para [0088] i.e., the UE is configured so that only a number of received PDSCH, that do not exceed UE capability, is processed)

and receive, in the multiple link communication system, the one or more downlink communications based at least in part on the communication configuration, (see Para’s [0005] i.e., PDSCH & [0088] i.e., the UE receives the multiple PDSCH until its maximum capability is reached).  

see Fig. 3 i.e., UE 116), comprising: means for transmitting, when operating in a multiple link communication system (see Fig. 11 i.e., multiple link communication system between UE and TP1 & TP2 & Para’s [0085-0087] i.e., inter-eNB CoMP JT operation & [0088] i.e., number of TPs involved in the inter-eNB CoMP JT operation), information identifying a communication constraint (see Para [0088] i.e., Thus, the number N that can be handled by the UE can be signaled as a part of the UE capability signaling to the network & [0127] i.e., Accordingly, it may be necessary for all TPs involved in the inter-eNB CoMP JT to be informed about the UE capability)

to cause the communication constraint to be enforced by a transmission/reception point of the multiple link communication system (see Fig. 11 i.e., TP1 & TP2 will enforce the communication constraint based on received UE capability & Para’s [0086] i.e., each TP can perform independent scheduling of PDSCH which is based on UE capability & [0088] i.e., It should be understood that the number of transmission modes implies the number of TPs involved in the inter-eNB CoMP JT operation and hence the maximum number of the DL assignments that can be expected by the UE. The total number of TPs, N, that participate in inter-eNB CoMP JT can be capped in order to limit the impact on UE complexity (i.e., “communication constraint”)…In certain embodiments, if the total number of transport blocks that can be handled by the UE (i.e., “communication constraint”) in a subframe is 2 as in 3GPP LTE Rel-8 to 11, then N=2…maximum number of the DL assignments will be scheduled (i.e., “enforced”) by the transmission/reception points based on the UE capability, [0127] i.e., Thus, the total number of transmission layers that a UE can receive for a resource block cannot exceed the UE capability & [0128])

means for receiving, in the multiple link communication system, one or more downlink control information (DCI) messages scheduling one or more downlink communications; (see Para [0005] i.e., Furthermore, the first CoMP eNB transmits the first set of DCI to the CoMP UE. The first set of DCI includes independent downlink (DL) assignments allowing the first CoMP eNB to perform independent scheduling of a physical downlink shared channel (PDSCH) associated with the first CoMP eNB. The method also includes that a second CoMP eNB of the two or more CoMP eNBs constructs a second set of DCI. The second set of DCI is independently constructed by the second CoMP eNB. Furthermore, the second CoMP eNB transmits the second set of DCI to the CoMP UE. The second set of DCI includes independent downlink (DL) assignments allowing the second CoMP eNB to perform independent scheduling of a physical downlink shared channel (PDSCH) associated with the second CoMP eNB). 

means for determining, based at least in part on the one or more DCI messages (see Para [0005] i.e., DCI messages which include downlink (DL) assignments of the scheduled physical downlink shared channel (PDSCH)), whether a communication constraint is satisfied for the one or more downlink communications; (see Para [0088] i.e., the number of transmissions modes implies the number of TPs involved in the inter-eNB CoMP JT operation and hence the maximum number of the DL assignments that can be expected by the UE (i.e., “communication constraint” satisfied). The total number of TPs, N, that participate in inter-eNB CoMP JT can be capped in order to limit the impact on UE complexity (i.e., “communication constraint” satisfied). In an embodiment, the number N can be a predetermined number in a specification (such as 2 or 3). In certain embodiments, if the total number of transport blocks that can be handled by the UE in a subframe is 2 as in 3GPP LTE Rel-8 to 11, then N=2 (i.e., “communication constraint” satisfied). In certain embodiments, N can also be dependent on the capability of the UE (such as that a certain UE can be capable of handling N=2 while a different UE can be capable of handling N=3)  (i.e., “communication constraint” satisfied). Thus, the number N that can be handled by the UE (i.e., “communication constraint” satisfied) can be signaled as a part of the UE capability signaling to the network). 

means for determining a communication configuration for the one or more downlink communications based at least in part on whether the communication constraint is satisfied; (see Para [0088] i.e., the UE is configured so that only a number of received PDSCH, that do not exceed UE capability, is processed)

and means for receiving, in the multiple link communication system, the one or more downlink communications based at least in part on the communication configuration, (see Para’s [0005] i.e., PDSCH & [0088] i.e., the UE receives the multiple PDSCH until its maximum capability is reached).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ng US (2014/0192734) in view of Onggosanusi et al. US (2010/0260151)



Regarding Claim 5, Ng discloses the method of claim 1, but does not disclose wherein the communication constraint is based at least in part on whether the user equipment is to soft combine log-likelihood ratios of the downlink communications. However the claim feature would be rendered obvious in view of Onggosanusi et al. US (2010/0260151).
Onggosanus discloses the user equipment is to soft combine log-likelihood ratios of the downlink communications for JP DL CoMP, (see Para’s [0009] & [0012] i.e., For JP DL CoMP there are two types of combining at the UE…The second type of combining is non-coherent combining including soft bit (LLR) combining after equalization/demodulation, preferably before FEC decoding which is analogous to HARQ combining). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the communication constraint used for the downlink CoMP communications as disclosed in Ng to be based on whether the user equipment is to soft combine log-. 


4.	Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ng US (2014/0192734) in view of Spreadtrum Communications “Discussion on PRB Bundling Size for NR DL” 3GPP Draft; R1-1710360 referred to herein as “3GPP”.  

Regarding Claim 13, Ng discloses the method of claim 1, but does not disclose wherein the DCI includes a physical resource group (PRG) bit and dynamic PRG is supported, and wherein the one or more downlink communications are received using a common PRG based at least in part on the communication configuration. However the claim features would be rendered obvious in view of 3GPP.

3GPP discloses wherein the DCI includes a physical resource group (PRG) bit and dynamic PRG is supported, (Section 3. PRG size indication i.e., Based on the full knowledge of downlink channel state, UE can find the proper PRG size, and report the group index to gNB, e.g., in the CSI-RS report. Like PMI report, it is up to gNB to decide whether to use the recommended PRG size, and gNB should indicate the group index of actual PRG size through e.g., DCI or MAC CE. After receiving the PRG size index, and based on the scheduled bandwidth conveyed by DCI, UE can determine the PRB bundling size)

Section 3. PRG size indication i.e., gNB should indicate the group index of actual PRG size through e.g., DCI or MAC CE. After receiving the PRG size index, and based on the scheduled bandwidth conveyed by DCI (i.e., “communication configuration”), UE can determine the PRB bundling size).

(3GPP suggests the UE can determine the PRB bundling size based on the received DCI from the gNB, (see Section 3. PRG size)). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the DCI messages for scheduling the PDSCH according to the communication configuration as disclosed in Ng to includes a physical resource group (PRG) bit and dynamic PRG supported as conveyed in the DCI message disclosed in 3GPP for indicating the PRG size so the UE can determine the PRB bundling size. 

Regarding Claim 14, Ng discloses the method of claim 1, but does not disclose wherein a dynamic physical resource group (PRG) is not supported, and wherein a common PRG is used for a demodulation reference signal (DMRS) of the one or more downlink communications based at least in part on the communication configuration. However the claim features would be rendered obvious in view of 3GPP.   

Section 1. Introduction, for DL data transmission the PRB bundling size may be based on RGB, other values such as bandwidth, UE capability or based on UE feedback with respect to UE complexity, feedback overhead increase and performance gains. Moreover, there may be a joint or separate indication of PRB bundling size on data and DMRS). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the DL data transmission according to the communication configuration scheduled for the UE as disclosed in Ng to implement the common PRG used for a demodulation reference signal (DMRS) of the one or more downlink communications disclosed in 3GPP for indicating the PRB bundling size to the UE for the downlink communications. 

Regarding 15, the combination of Ng in view of 3GPP discloses the method of claim 14, wherein the common PRG is associated with a downlink communication, of the one or more downlink communications, associated with a particular base station, (3GPP, Section 1. Introduction, for DL data transmission the PRB bundling size may be based on RGB, other values such as bandwidth, UE capability or based on UE feedback with respect to UE complexity, feedback overhead increase and performance gains. Moreover, there may be a joint or separate indication of PRB bundling size on data and DMRS). 

Regarding 16, the combination of Ng in view of 3GPP discloses the method of claim 14, wherein the common PRG is determined based at least in part on a stored value for the common PRG, (3GPP, Section 1. Introduction, for DL data transmission the PRB bundling size may be based on RGB, other values such as bandwidth, UE capability or based on UE feedback with respect to UE complexity, feedback overhead increase and performance gains. Moreover, there may be a joint or separate indication of PRB bundling size on data and DMRS & Section 3 PRG Size Indication i.e., It is up to gNB to decide whether to use the recommended PRG size, and gNB should indicate the group index of actual PRG size (i.e., stored value) through e.g., DCI). 

Regarding Claim 17, the combination of Ng in view of 3GPP discloses the method of claim 14, wherein the common PRG is determined based at least in part on a smallest PRG indicator value of a set of PRG indicator values.  (3GPP, Section 1. Introduction, for DL data transmission the PRB bundling size may be based on RGB, other values such as bandwidth, UE capability or based on UE feedback with respect to UE complexity, feedback overhead increase and performance gains. Moreover, there may be a joint or separate indication of PRB bundling size on data and DMRS & Section 3. PRG size indication i.e., Based on the full knowledge of downlink channel state, UE can find the proper PRG size, and report the group index to gNB, e.g., in the CSI-RS report. Like PMI report, it is up to gNB to decide whether to use the recommended PRG size, and gNB should indicate the group index of actual PRG size through e.g., DCI or MAC CE. After receiving the PRG size index, and based on the scheduled bandwidth conveyed by DCI, UE can determine the PRB bundling size). 

Regarding Claim 18, Ng discloses the method of claim 1 and wherein the one or more downlink communications are received based at least in part on the communication configuration (see Para’s [0005] & [0088]), but does not disclose wherein a DCI message, of the one or more DCI messages, identifies a particular virtual resource block (VRB) / physical resource block (PRB) mapping value, and wherein the one or more downlink communications are received using the particular VRB/PRB mapping value and based at least in part on the communication configuration. However the claim features would be rendered obvious in view of 3GPP.

3GPP discloses wherein a DCI message, of the one or more DCI messages, identifies a particular virtual resource block (VRB) / physical resource block (PRB) mapping value, (Section 1. Introduction PRB bundling size include values based on RBG…RBG is a set of consecutive virtual resource blocks of localized type & Section 3. PRG Size Indication i.e., DCI indicating PRG size)

and wherein the one or more downlink communications are received using the particular VRB/PRB mapping value and based at least in part on the communication configuration (3GPP, Section 1. Introduction, for DL data transmission the PRB bundling size may be based on RGB, other values such as bandwidth, UE capability or based on UE feedback with respect to UE complexity, feedback overhead increase and performance gains. Moreover, there may be a joint or separate indication of PRB bundling size on data and DMRS (i.e., “Configuration”) & Section 3 PRG Size Indication i.e., It is up to gNB to decide whether to use the recommended PRG size, and gNB should indicate the group index of actual PRG size (i.e., stored value) through e.g., DCI). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the one or more downlink communications which are received by the UE based at least in part on the communication configuration and DCI as disclosed in Ng to identify a particular virtual resource block (VRB) / physical resource block (PRB) mapping value as the DCI message disclosed in 3GPP for indicating the PRG size so the UE can determine the PRB bundling size. 

5.	Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ng US (2014/0192734) in view of Huawei et al. “Multiple NR-PDCCH for Multiple TRP transmission” 3GPP Draft; R1-1712230 referred to herein as “3GPP”.    

Regarding Claim 20, Ng discloses the method of claim 19 including a stored demodulation reference signal pattern is used for all of the one or more downlink communications based at least in part on the communication configuration, (see Para’s [0108] i.e., DM-RS ports used by each TP for the overlapping resource blocks for PDSCH & [0109] i.e., DM-RS port assignment coordination for PDSCH), but does not disclose wherein a 

3GPP discloses wherein a common stored demodulation reference signal pattern is used for all of one or more downlink communications (see Section 2.2 a given NR-PDCCH is associated with different one or more CORESETS, i.e., If there is a one-to-one mapping between an NR-PDCCH and one or more CORESETS, the following benefits can be achieved, High flexibility: as different CORESETS can be configured with different settings for various properties e.g. QCL indications, DMRS port groups (i.e., common stored demodulation reference signal pattern)). 
 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the common stored demodulation reference signal pattern used for the downlink channel as disclosed in 3GPP to be used for all of the one or more downlink communications based at least in part on the communication configuration as disclosed in Ng for scheduling multiple downlink communications in the CoMP system. 

Regarding Claim 23, Ng discloses the method of claim 19, but does not disclose wherein a demodulation reference signal pattern of the downlink communication channel scheduled by a particular core resource set is used for all of the one or more downlink communications based at least in part on the communication configuration. However the claim feature would be rendered obvious in view of 3GPP. 

3GPP discloses wherein a demodulation reference signal pattern of the downlink communication channel scheduled by a particular core resource set is used for all of the one or more downlink communications based at least in part on the communication configuration (see Section 2.2 a given NR-PDCCH is associated with different one or more CORESETS, i.e., If there is a one-to-one mapping between an NR-PDCCH and one or more CORESETS, the following benefits can be achieved, High flexibility: as different CORESETS can be configured with different settings for various properties e.g. QCL indications, DMRS port groups etc. Also in 5 Proposal 2: for multiple NR-PDCCH reception, NR supports one-to-one mapping between NR-PDCCH and one or more CORESETS).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the demodulation reference signal pattern of the downlink communication channel used for all of the one or more downlink communications based at least in part on the communication configuration as disclosed in Ng to be scheduled by a particular core resource set such as the CORESET disclosed in 3GPP for scheduling multiple downlink communications in the CoMP system. 

6.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ng US (2014/0192734) in view of Huawei “DMRS for NR-PDCCH” 3GPP Draft; R1-1713742 referred to herein as “3GPP”.    

see Para’s [0108-0109]), but does not disclose wherein a demodulation reference signal (DMRS) pattern associated with a largest quantity of DMRS symbols, relative to one or more other candidate DMRS patterns, is used for all of the one or more downlink communications. However the claim feature would be rendered obvious in view of 3GPP.

3GPP discloses wherein a demodulation reference signal (DMRS) pattern associated with a largest quantity of DMRS symbols, relative to one or more other candidate DMRS patterns, is used for all of the one or more downlink communications (Section 2.3 DMRS pattern i.e., The main candidates for the DMRS pattern in a REG are as shown in Fig. 1, where pattern a corresponding to 1/6 DMRS overhead, pattern b corresponding to 1/4 DMRS overhead, pattern c and pattern d corresponding to 1/3 DMRS overhead…From Fig. 2 to Fig. 5, we can make the following observations: Observation 1: The DMRS patterns with the overhead of 1/3 and 1/4 can provide the gain over the pattern with the overhead of 1/6 when AL is high, while DMRS patterns with overhead of 1/6 and 1/4 outperform the DMRS patterns with overhead of 1/3 when AL is low). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the demodulation reference signal (DMRS) pattern used for all of the one or more downlink communications based at least in part on the communication configuration as 

Regarding Claim 22, Ng discloses the method of claim 19, but does not disclose wherein a demodulation reference signal pattern associated with a particular base station is used for all of the one or more downlink communications based at least in part on the communication configuration. However the claim feature would be rendered obvious in view of 3GPP.

3GPP discloses wherein a demodulation reference signal pattern associated with a particular base station is used for all of the one or more downlink communications based at least in part on the communication configuration (see section 1 Introduction i.e., UE/PDCCH-specific DM-RS for PDCCH reception (i.e., “configuration”). At least for beamforming will be associated with a particular base station & Section 2 DMRS design for DL Control channel i.e., DMRS time-frequency resources are overlapped for several TRPs (i.e., DMRS associated with a particular base station)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the downlink communications based at least in part on the communication configuration as disclose in Ng to use a demodulation reference signal pattern associated with a particular base station which is used for all of the one or more downlink . 

7.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ng US (2014/0192734) in view of Intel Corporation “Support of NC-JT in NR” 3GPP Draft; R1-1707353 referred to herein as “3GPP”.    

Regarding Claim 26. Ng discloses the method of claim 1, but does not disclose wherein the communication constraint is not satisfied and the user equipment is configured to determine, as the communication configuration, to:   decode a subset of the one or more downlink communications, demodulate the subset of the one or more downlink communications, process the one or more downlink communications based at least in part on a stored communication parameter that is different from an indicated communication parameter of the one or more DCI messages. However the claim feature would be rendered obvious in view of 3GPP.

3GPP discloses wherein the communication constraint is not satisfied (see Pg. 2 i.e., UE performs dropping of PDSCH processing in case of PSCH scheduling exceed UE capability (i.e., “constraint is not satisfied”)) and the user equipment is configured to determine, as the communication configuration, to: decode a subset of the one or more downlink communications (see Pg. 2 i.e., UE performs dropping of PDSCH processing (i.e., subset of PDSCH will be decoded) in case of PSCH scheduling exceed UE capability), demodulate the subset of the one or more downlink see Pg. 2 i.e., UE performs dropping of PDSCH processing (i.e., subset of PDSCH will be demodulated) in case of PSCH scheduling exceed UE capability), process the one or more downlink communications based at least in part on a stored communication parameter that is different from an indicated communication parameter of the one or more DCI messages (see Pg. 2 i.e., UE performs dropping of PDSCH processing in case of PSCH scheduling exceed UE capability e.g. maximum PDSCH number that can be processed, which is implicitly a value that is stored in the UE memory).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing that when the communication constraint is not satisfied in the teachings of Ng for the UE to process a subset of the one or more downlink communications by dropping the PDSCH as disclosed in the teachings of 3GPP for satisfying the processing capability of the UE. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN BAIG/Primary Examiner, Art Unit 2461